       Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 1 of 12




 1 GLANCY PRONGAY & MURRAY LLP
   Robert V. Prongay (#270796)
 2 Casey E. Sadler (#274241)
   Lesley F. Portnoy (#304851)
 3
   1925 Century Park East, Suite 2100
 4 Los Angeles, California 90067
   Telephone: (310) 201-9150
 5 Facsimile: (310) 201-9160
   Email:       lportnoy@glancylaw.com
 6

 7 Attorneys for Movant

 8                         UNITED STATES DISTRICT COURT

 9                       NORTHERN DISTRICT OF CALIFORNIA

10

11 BENJAMIN STIRRATT, Individually and On     Case No. 3:19-cv-06361-RS
   Behalf of All Others Similarly Situated,
12                                            NOTICE OF MOTION AND MOTION OF
                  Plaintiff,                  CAMELOT EVENT DRIVEN FUND, A
13                                            SERIES OF FRANK FUNDS TRUST FOR
          v.                                  APPOINTMENT AS LEAD PLAINTIFF
14
                                              AND APPROVAL OF LEAD COUNSEL;
15 UBER TECHNOLOGIES, INC., DARA              MEMORANDUM OF POINTS AND
   KHOSROWSHAHI, NELSON CHAI, GLEN            AUTHORITIES IN SUPPORT THEREOF
16 CEREMONY, RONALD SUGAR, URSULA
   BURNS, GARRETT CAMP, MATT                  Date:   January 9, 2020
17 COHLER, RYAN GRAVES, ARIANNA               Time:   1:30 p.m.
   HUFFINGTON, TRAVIS KALANICK, WAN           Crtrm.: 3 – 17th Floor
18
   LING MARTELLO, H.E. YASIR-AL-
19 RUMAYYAN, JOHN THAIN, DAVID                Hon. Richard Seeborg
   TRUJILLO, MORGAN STANLEY & CO.
20 LLC, GOLDMAN SACHS & CO. LLC,
   MERRILL LYNCH, PIERCE, FENNER &
21 SMITH INCORPORATED, BARCLAYS
   CAPITAL MARKETS, LLC, SUNTRUST
22
   ROBINSON HUMPHREY, INC.,
23 DEUTSCHE BANK SECURITIES INC.,
   HSBC SECURITIES (USA) INC., SMBC
24 NIKKO SECURITIES AMERICA, INC.,
   MIZUHO SECURITIES USA LLC,
25 NEEDHAM & COMPANY, LLC, LOOP

26 CAPITAL MARKETS LLC, SIEBERT
   CISNEROS SHANK & CO., L.L.C.,
27
   (Additional Defendants on Next Page)
28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS
       Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 2 of 12




 1 ACADEMY SECURITIES, INC., BTIG,
   LLC, CANACCORD GENUITY LLC,
 2 CASTLEOAK SECURITIES, L.P., COWEN
   AND COMPANY, LLC, MACQUARIE
 3
   CAPITAL (USA) INC., MISCHLER
 4 FINANCIAL GROUP, INC.,
   OPPENHEIMER & CO. INC., RAYMOND
 5 JAMES & ASSOCIATES, INC., WILLIAM
   BLAIR & COMPANY, L.L.C., THE
 6 WILLIAM S CAPITAL GROUP, L.P., and

 7 TPG CAPITAL BD, LLC,

 8             Defendants,

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS
        Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 3 of 12




 1                               NOTICE OF MOTION AND MOTION

 2           TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR COUNSEL OF

 3 RECORD:

 4           PLEASE TAKE NOTICE that on January 9, 2020, at 1:30 p.m., or as soon thereafter as

 5 the matter can be heard in the courtroom of the Honorable Richard Seeborg, in Courtroom 3, 450

 6 Golden Gate Avenue, San Francisco, CA 94102, Camelot Event Driven Fund, A Series of Frank

 7 Funds Trust (“Movant”) will move this Court for entry of an Order: (i) appointing Movant as Lead

 8 Plaintiff; (ii) approving Movant’s selection of Glancy Prongay & Murray LLP as Lead Counsel;

 9 and (iii) granting such other and further relief as the Court may deem just and proper.

10           This motion is brought pursuant to Section 27 of the Securities Act of 1933 (the “Securities

11 Act”), 15 U.S.C. § 77z-1, as amended by the Private Securities Litigation Reform Act of 1995 (the

12 “PSLRA”), for an Order: (i) appointing Movant as Lead Plaintiff on behalf of all persons who

13 purchased or otherwise acquired the securities of Uber Technologies, Inc. (“Uber” or the

14 “Company”) pursuant and/or traceable to the Registration Statement issued in connection with

15 Uber’s May 10, 2019 initial public stock offering; (ii) approving Movant’s selection of counsel as

16 Lead Counsel; and (iii) granting such other and further relief as the Court may deem just and

17 proper.

18           In support of this Motion, Movant submits a Memorandum of Points and Authorities in

19 support thereof and the Declaration of Lesley F. Portnoy and the exhibits attached thereto, and all

20 of the prior pleadings and other files in this matter, and such other written or oral arguments as

21 may be permitted by the Court.

22           This motion is made on the grounds that Movant is the most adequate plaintiff, as defined

23 by the PSLRA, based on its significant losses suffered as a result of the defendants’ wrongful

24 conduct as alleged in the above-referenced action. Further, Movant satisfies the requirements of

25 Rule 23(a) of the Federal Rules of Civil Procedure, as its claims are typical of other Class

26 members’ claims, and it will fairly and adequately represent the interests of the Class.

27

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                                              1
         Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 4 of 12




 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2          Camelot Event Driven Fund, A Series of Frank Funds Trust respectfully submits this

 3 memorandum of law in support of its motion to appoint Movant as Lead Plaintiff and to approve

 4 Glancy Prongay & Murray LLP (“GPM”) as Lead Counsel pursuant to Section 27 of the Securities

 5 Act, as amended by the PSLRA, on behalf of a putative class (the “Class”) of all persons other

 6 than the defendants who purchased or otherwise acquired the securities of Uber pursuant and/or

 7 traceable to the Registration Statement issued in connection with Uber’s May 10, 2019 initial

 8 public stock offering (“IPO” or the “Offering”).

 9 I.       PRELIMINARY STATEMENT

10          Pursuant to the PSLRA, the plaintiff or movant with the largest financial interest in the

11 relief sought by the Class that otherwise satisfies the requirements of Rule 23 of the Federal Rules

12 of Civil Procedure is presumed to be the “most adequate plaintiff” – the plaintiff most capable of

13 adequately representing the interests of Class members. The PSLRA provides that the Court shall

14 appoint the most adequate plaintiff as lead plaintiff. Since Movant has “the largest financial

15 interest in the relief sought by the class” as a result of defendants’ wrongful conduct as alleged in

16 this action, Movant is the “most adequate plaintiff” as defined by the PSLRA. In addition, for

17 purposes of this motion, Movant satisfies the relevant requirements of Rule 23 of the Federal

18 Rules of Civil Procedure, as its claims are typical of other Class members’ claims, and it is

19 committed to fairly and adequately representing the interests of the Class.

20          Therefore, pursuant to the PSLRA’s lead plaintiff provision, Movant respectfully submits

21 that it is presumptively the most adequate plaintiff and should be appointed as lead plaintiff for the

22 Class. Additionally, Movant’s selection of Glancy Prongay & Murray LLP as Lead Counsel for

23 the Class should be approved because the firm has substantial expertise in securities class action

24 litigation and the experience and resources to efficiently prosecute this action.

25 II.      FACTUAL BACKGROUND

26          This is a class action on behalf of investors that purchased or otherwise acquired Uber

27 securities pursuant and/or traceable to the Company’s IPO.

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                                              2
        Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 5 of 12




 1          Uber is a technology company that primarily facilitates access to rides and meals on

 2 demand.

 3          In May 2019, the Company completed its IPO and sold approximately 180 million shares

 4 of common stock at $45.00 per share pursuant to the Registration Statement.

 5          On July 29, 2019, Uber announced the termination of 400 workers from its marketing

 6 team, representing one third of Uber’s marketing team’s global workforce of 1,200 people, to

 7 reduce the Company’s losses.

 8          On this news, the Company’s stock fell from $43.88 per share on July 29, 2019 to close at

 9 $39.05 per share on August 5, 2019, a roughly 13.2% decline from the IPO price.

10          On August 8 and 9, 2019, respectively, Uber filed a Form 8-K with a press release and

11 Form 10-Q for the second quarter 2019 financial results, revealing revenues of $3.16 billion and

12 losses of $5.2 billion. Moreover, the Company revealed that its ridesharing revenue only grew 2%

13 and that its sales and marketing expenses for the three and six months ended June 30, 2019

14 increased by $507 million, or 70.9%, and $870 million, or 62.5%, respectively. The increase in

15 sales and marketing expenses was “driven by increased Driver incentives and consumer discounts,

16 promotions, refunds, and credits.”

17          Then, in early September 2019, Uber announced that it would lay off 435 employees in its

18 product and engineering divisions, or about 8% of its global workforce.

19          By the commencement of this action, Uber’s shares traded significantly below its IPO

20 price.

21          The complaint filed in this lawsuit alleges that the Registration Statement was materially

22 false and/or misleading, as well as failed to disclose material adverse facts about the Company’s

23 business, operations, and prospects. Specifically, Defendants failed to disclose to investors: (1)

24 that, at the time of the IPO, Uber was rapidly increasing subsidies for customers’ rides and meals

25 in a bid for market share, which caused the Company’s sales and marketing expenses to swell; and

26 (2) that Defendants were cutting (or planned to cut) costs in key areas that undermined the

27 Company’s central growth opportunities.

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                                           3
          Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 6 of 12




 1 III.     ARGUMENT

 2          A.      Movant Should Be Appointed Lead Plaintiff

 3          The PSLRA provides the procedure for selecting a lead plaintiff in class actions brought

 4 under the federal securities laws. The PSLRA provides a “rebuttable presumption” that the “most

 5 adequate plaintiff” – i.e., the plaintiff most capable of adequately representing the interests of the

 6 Class – is the person or group of persons that:

 7          (aa) has either filed the complaint or made a motion in response to a notice...;

 8          (bb) in the determination of the Court, has the largest financial interest in the relief sought
            by the class; and
 9
            (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
10          Procedure.

11 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I).

12          The presumption in favor of appointing a plaintiff or group of plaintiffs as lead plaintiff

13 may be rebutted only upon proof “by a purported member of the plaintiff class” that the

14 presumptively most adequate plaintiff:

15          (aa)    will not fairly and adequately protect the interest of the class; or

16          (bb) is subject to unique defenses that render such plaintiff incapable of adequately
            representing the class.
17
     15 U.S.C. § 77z-1(a)(3)(B)(iii)(II).
18
            As set forth below, Movant has complied with all of the PSLRA’s requirements and
19
     satisfies all of the PSLRA criteria to be appointed lead plaintiff. Movant, to the best of its
20
     knowledge, has the largest financial interest in this litigation, satisfies the relevant requirements of
21
     Federal Rule of Civil Procedure 23 and is not aware of any unique defenses defendants could raise
22
     against it that would render it inadequate to represent the Class. Accordingly, Movant respectfully
23
     submits that it should be appointed lead plaintiff. See In re Cavanaugh, 306 F.3d 726, 730 (9th
24
     Cir. 2002) (“If the plaintiff with the largest financial stake in the controversy provides information
25
     that satisfies these requirements, he becomes the presumptively most adequate plaintiff”).
26

27

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                                                  4
         Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 7 of 12




 1                   1.      Movant’s Motion is Timely

 2           On October 4, 2019, pursuant to Section 27(a)(3)(A)(i) of the PSLRA, notice was

 3 published in connection with this action. See Declaration of Lesley F. Portnoy (“Portnoy Dec.”),

 4 Ex. A. Therefore, Movant had sixty days or until December 3, 2019, to file a motion to be

 5 appointed as Lead Plaintiff. As a purchaser of Uber common stock pursuant and/or traceable to

 6 the Registration Statement issued in connection with the IPO, Movant is a member of the

 7 proposed class and has timely filed a motion for appointment as lead plaintiff within sixty days of

 8 the notice, in compliance with the PSLRA. 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I)(aa).

 9           Additionally, as set forth in its PSLRA certification, Movant attests that it has reviewed the

10 complaint, adopts the allegations therein, and is willing to serve as a representative of the class.

11 Portnoy Dec., Ex. B.         Accordingly, Movant satisfies the first requirement to serve as Lead

12 Plaintiffs for the class.

13                   2.      Movant Has the Largest Financial Interest in the Relief Sought by the
                             Class
14
             The PSLRA requires a court to adopt the rebuttable presumption that “the most adequate
15
     plaintiff . . . is the person or group of persons that . . . has the largest financial interest in the relief
16
     sought by the class.” 15 U.S.C. § 77z-1(a)(3)(B)(iii) (emphasis added); In re Gemstar-TV Guide
17
     Int’l. Sec. Litig., 209 F.R.D. 447, 450 (C.D. Cal. 2002). At the time of this filing, Movant believes
18
     that it has the largest financial interest among Class members who filed timely applications for
19
     appointment as lead plaintiff and accordingly is presumed to be the “most adequate plaintiff.”
20
             As a result of the revelations of the fraud as described above, Movant suffered a financial
21
     loss of $133,247. See Portnoy Dec., Ex. C. To the best of its knowledge, Movant is not aware of
22
     any other adequate class member claiming larger financial losses that has filed a motion for
23
     appointment as lead plaintiff. Movant, thus, satisfies the second PSLRA requirement – the largest
24
     financial interest – to be appointed as lead plaintiff for the Class. See Varghese v. China Shenghuo
25
     Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 396 (S.D.N.Y. 2008).
26

27

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                                                       5
        Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 8 of 12




 1                  3.      Movant Satisfies the Requirement of Rule 23 of the Federal Rules of
                            Civil Procedure
 2
            Section 27(a)(3)(B)(iii)(I)(cc) of the PSLRA further provides that, in addition to
 3
     possessing the largest financial interest in the outcome of the litigation, the lead plaintiff must
 4
     “otherwise satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure.” See In re
 5
     Cendant Corp. Litig., 264 F.3d 201, 263 (3d Cir. 2001). Rule 23(a) generally provides that a class
 6
     action may proceed if the following four requirements are satisfied:
 7
            (1) the class is so numerous that joinder of all members is impracticable, (2) there
 8          are questions of law or fact common to the class, (3) the claims or defenses of the
            representative parties are typical of the claims or defenses of the class, and (4) the
 9          representative parties will fairly and adequately protect the interest of the class.

10 Fed. R. Civ. P. 23(a).

11          In making its determination that putative lead plaintiffs satisfy the requirements of Rule

12 23, the Court need not raise its inquiry to the level required in ruling on a motion for class

13 certification; instead, a prima facie showing that the movant satisfies the requirements of Rule 23

14 is sufficient. Osher v. Guess? Inc., No. 01-cv-00871 LGB (RNBx), 2001 WL 861694, at *3 (C.D.

15 Cal. Apr. 26, 2001). At the lead plaintiff stage, “[t]he typicality and adequacy requirements of

16 Rule 23 are the main focus…” and “[e]xamination of the remaining requirements [of Rule 23] are

17 deferred until the lead plaintiff moves for class certification.” Richardson v. TVIA, No. C 06

18 06304 RMW, 2007 WL 1129344, at *4 (N.D. Cal. Apr. 16, 2007) (citing Cavanaugh, 306 F.3d at

19 730); In re Cendant, 264 F.3d at 263 (“The initial inquiry…should be confined to determining

20 whether the movant has made a prima facie showing of typicality and adequacy”).

21                          a)     Movant’s Claims are Typical

22          Rule 23(a)(3) of the Federal Rules of Civil Procedure requires that, “the claims…of the

23 representative parties” be “typical of the claims…of the class.” A proposed lead plaintiff’s claims

24 are typical of the class when the proposed lead plaintiff’s claims and injuries arise from the same

25 events or course of conduct that gives rise to other class members’ claims and plaintiff’s claims

26 are based on the same legal theory. See Osher, 2001 WL 861694, at *4. Under Rule 23 a lead

27 plaintiff’s, “claims are typical ‘if he is reasonably coextensive with those of the absent class

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                                             6
        Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 9 of 12




 1 members; they need not be substantially identical.’” Id. (quoting Hanlon v. Chrysler Corp., 150

 2 F.3d 1011, 1019 (9th Cir. 1998)).

 3          Here, Movant’s claims are typical of the claims asserted by the proposed Class. Like all

 4 members of the Class, Movant purchased Uber securities pursuant and/or traceable to the

 5 Company’s IPO and suffered losses as a result of its transactions. Like all members of the Class,

 6 Movant alleges that defendants violated federal securities laws by disseminating materially

 7 misleading statements concerning Uber’s operations and financial prospects. Movant’s losses,

 8 like the losses suffered by all other members of the Class, arise from the artificial inflation of Uber

 9 securities caused by defendants’ alleged misrepresentations and omissions. Accordingly, Movant’s

10 interests and claims are typical of the interests and claims of the Class.

11                         b)      Movant Is An Adequate Representative

12          The Rule 23(a)(4) adequacy requirement is satisfied where it is established that a

13 representative party “will fairly and adequately protect the interests of the class.” Accordingly,

14          The Ninth Circuit has held that representation is “adequate” when counsel for the
            class is qualified and competent, the representative’s interests are not antagonistic
15          to the interests of absent class members, and it is unlikely that the action is
            collusive.
16
     Takeda v. Turbodyne Techs., Inc., 67 F. Supp. 2d 1129, 1137 (C.D. Cal. 1999) (citing In re
17
     Northern Dist. of Cal., Dalkon Shield IUD Prod. Liab. Litig., 693 F.2d 847, 855 (9th Cir. 1982)).
18
            The class representative must also have “sufficient interest in the outcome of the case to
19
     ensure vigorous advocacy.” Yanek v. Staar Surgical Co., No. 04-cv- 8007 SJO(CWx), 2004 WL
20
     5574358, at *6 (C.D. Cal. Dec. 15, 2004) (citing Riordan v. Smith Barney, 113 F.R.D. 60, 64
21
     (N.D. Ill. 1986).
22
            Here, Movant easily satisfies the adequacy requirements. Movant’s financial interest
23
     demonstrates that it has a sufficient incentive to ensure vigorous advocacy, and “no evidence
24
     exists to suggest that [Movant is] antagonistic to other members of the class or their attorneys,
25
     thereby meeting the adequacy of representation requirement.” Yousefi v. Lockheed Martin Corp.,
26
     70 F. Supp. 2d 1061, 1071 (C.D. Cal. 1999) (citation omitted). Moreover, Movant has retained
27
     competent and experienced counsel with the resources and expertise to efficiently and effectively
28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                                               7
       Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 10 of 12




 1 prosecute this action. See Portnoy Decl., Ex. D (firm résumé). In addition, Movant is not aware

 2 of any conflict between its claims and those asserted on behalf of the Class.

 3          There are no facts that indicated any conflicts of interests between Movant and the other

 4 class members, and Movant thus satisfies the typicality and adequacy requirements of Rule 23.

 5          B.     The Court Should Approve Lead Plaintiff’s Choice of Counsel

 6          The PSLRA vests authority in the lead plaintiff to select and retain counsel, subject only to

 7 approval of the Court. See 15 U.S.C. § 77z-1(a)(3)(B)(v); Yanek, 2004 WL 5574358, at *7. The

 8 Court should not disturb the lead plaintiff’s choice of counsel unless it is “necessary to protect the

 9 interests of the class.”       Osher, 2001 WL 861694, at *4 (quoting 15 U.S.C. § 78u-

10 4(a)(3)(B)(iii)(II)(aa)). Here, Movant has retained Glancy Prongay & Murray LLP to pursue this

11 litigation on its behalf and will retain the firm as plaintiff’s Lead Counsel in the event Movant is

12 appointed as lead plaintiff. As reflected by the firm’s résumé, attached to the Portnoy Decl. as Ex.

13 D, the Court may be assured that, by granting Movant’s motion, the Class will receive the highest

14 caliber of legal representation. Accordingly, the Court should approve Movant’s selection of

15 counsel.

16 IV.      CONCLUSION

17          For the foregoing reasons, Movant respectfully asks the Court to grant its motion and enter

18 an Order: (i) appointing Movant as Lead Plaintiff; (ii) approving Movant’s selection of Glancy

19 Prongay & Murray LLP as Lead Counsel; and (iii) granting such other and further relief as the

20 Court may deem just and proper.

21

22

23

24

25

26

27

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                                              8
      Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 11 of 12




 1 DATED: December 3, 2019          GLANCY PRONGAY & MURRAY LLP

 2                                  By: s/ Lesley F. Portnoy
 3                                  Robert V. Prongay
                                    Casey E. Sadler
 4                                  Lesley F. Portnoy
                                    1925 Century Park East, Suite 2100
 5                                  Los Angeles, California 90067
                                    Telephone: (310) 201-9150
 6
                                    Facsimile: (310) 201-9160
 7                                  Email: info@glancylaw.com

 8                                  Counsel for Movant and [Proposed]Lead Counsel for
                                    the Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL
     Case No. 3:19-cv-06361-RS                                                          9
       Case 3:19-cv-06361-RS Document 30 Filed 12/03/19 Page 12 of 12




 1                       PROOF OF SERVICE BY ELECTRONIC POSTING

 2          I, the undersigned say:

 3          I am not a party to the above case and am over eighteen years old. On December 3, 2019, I

 4 served true and correct copies of the foregoing document, by posting the document electronically

 5 to the ECF website of the United States District Court for the Northern District of California, for

 6 receipt electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on December 3, 2019, at Los Angeles, California.

 9
                                                          s/ Lesley F. Portnoy
10                                                        Lesley F. Portnoy
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
